Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 09 February 2022, Applicant amended claims 1, 11, and 20, cancelled claim 10, and argued against the rejections put forth in the Non-Final Rejection dated 15 November 2021. 
Based on the amendments to the claims, the objections previously put forth are withdrawn.
Based on the amendments to the claims, the rejection of claims 1-7, 10-17, and 19-21 under 35 U.S.C. 103 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thurlow et al., U.S. Patent Number 5,917,489 in view of Florin (Enhance Windows Speech Recognition by Using Macros, 2009), Greene et al., U.S. Patent Number 2018/0102048 A1, and Pearl et al., U.S. Patent Publication Number 2015/0082197 A1.

Claim 1:
Thurlow discloses a system, comprising: 
at least one data processor (see Column 4, Lines 1-5 – Thurlow discloses this limitation in that the system for implementing the invention includes a conventional personal computer including a processing unit.); and 
at least one memory storing instructions which, when executed by the at least one data processor (see Column 3, Lines 65-67 – Thurlow discloses this limitation in that the system for implementing the invention includes a memory containing the program modules.), cause operations comprising: 
in response to receiving, via the first user interface, one or more inputs selecting the first rule scenario (see Column 10, Lines 39-45 – Thurlow discloses this limitation in that a user may view a list of previously created rules, and may select one to edit or rename.), generating a second user interface for providing (see Figure 5 and Column 10, Lines 55-59 – Thurlow discloses this imitation in that when the user selects an option, a conditions window is displayed.), at the client device, a first selection of inputs for one or more attributes of the first rule scenario (see Figures 6a and 6b – Thurlow discloses this limitation in that the first user interface displays checkbox options for the conditions (attributes) of receiving an incoming email (rule scenario).); 
determining, based at least on a first input from the first selection of inputs being selected via the second user interface, one or more parameters of the first rule, the one or more parameters of the first rule corresponding to at least one data object affected by the application of the first rule (see Figure 6b and Column 11, Lines – Thurlow discloses this limitation in that FIG. 6b illustrates the state of the 
generating, based at least on the one or more parameters of the first rule, a third user interface for providing, to the client device, a second selection of inputs for defining a condition of the first rule, the condition of the rule evaluating the one or more parameters of the first rule (see Column 11, Lines 55-67 – Thurlow discloses this limitation in that when the user chooses the condition “from an address list” from the list of checkboxes, the Rules Wizard then displays a selectable variable (parameter) “an address list”; the user selects this variable and a dialog is displayed with the appropriate user interface for selecting variables of that type.); and 
generating, based at least on a second input from the second selection of inputs being selected via the third user interface, the first rule (see Column 12, Lines 44-65 – Thurlow discloses this limitation in that once the user has defined the conditional portion and the action portion, the user may select “Finish” to create the rule.).  
Thurlow fails to expressly disclose determining based at least on the first rule scenario, one or more parameters of the first rule.
Florin teaches determining based at least on the first rule scenario, one or more parameters of the first rule (see Pages 9, Figure 1 and Page 12, Figure 1 – Florin teaches this limitation in that depending on which scenario the user selected (Run a Program; Send Keystrokes), the parameters of the rule differ (Enter the path of the program you want to run; Enter the keys you want to send).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application, to modify the system, disclosed in Thurlow, to include determining based at least on the first rule scenario, one or more parameters of the first rule for the purpose of allowing the 
The combination of Thurlow and Florin fails to expressly teach:
generating a first user interface for displaying at a client device, a plurality of rule scenarios including a first rule scenario for defining a first rule and a second rule scenario for defining a second rule, the first rule being applied by an application to modify a first data processing functionality of the application, and the second rule being applied by the application to modify a second data processing functionality of the application, the application operating on one or more data objects stored in a database in order to perform the first data processing functionality and the second data processing functionality, the application being accessible from multiple client devices such that a rule defined via a first client device is applied when a second client device invokes a corresponding data processing functionality of the application.
Greene teaches:
generating a first user interface for displaying at a client device (see Paragraph 0057 – Greene teaches this limitation in that a user interface may be provided for customizing modes and settings.), a plurality of rule scenarios including a first rule scenario for defining a first rule and a second rule scenario for defining a second rule (see Paragraph 0057 – Greene teaches this limitation in that such interfaces for customizing limited use modes and special mode settings (rules) may be provided at a computer of the user’s mobile device. A user may be required to log into an authorized account, at which point they be able to create or customize a plurality of special modes and/or a plurality of special mode settings (rules).), the first rule being applied by an application to modify a first data processing functionality of the application, and the second rule being applied by the application to modify a second data processing functionality of the application (see Figure 4B and Paragraph 0066 – Greene teaches this limitation in , the application operating on one or more data objects stored in a database in order to perform the first data processing functionality and the second data processing functionality (see Paragraph 0048 – Greene teaches this limitation in that special mode rules may be implemented using one or more remote database systems.), the application being accessible from multiple client devices such that a rule defined via a first client device is applied when a second client device invokes a corresponding data processing functionality of the application (see Paragraphs 0016 and 0024 – Greene teaches this limitation in that the receiving device receives a command from a remote-control and determines the mode assigned to the remote-control in order to process the command according to the proper set of rules. The receiving device may be a television receiver or media playing device. The mode and special mode rules may also apply to a connected auxiliary device, such as a speaker. Also see Paragraph 0057 – Greene teaches this limitation in that such interfaces for customizing limited use modes and special mode settings (rules) may be provided at a computer of the user’s mobile device. Thus, the rules are set on a device remote from the multiple devices that receive the commands.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application, to modify the system, taught in Thurlow and Florin, to include:
generating a first user interface for displaying at a client device, a plurality of rule scenarios including a first rule scenario for defining a first rule and a second rule scenario for defining a second rule, the first rule being applied by an application to modify a first data processing functionality of the application, and the second rule being applied by the application to modify a second data processing functionality of the application, the application operating on one or more data objects stored in a database in order to perform the first data processing functionality and the second data processing functionality, the application being accessible from multiple client devices such that a rule defined via a first client device is applied when a second client device invokes a corresponding data processing functionality of the application 
for the purpose of using rule technology to assign modes and rules to a plurality of devices based on multiple users, user permissions, or scenarios (see Paragraph 0062). Further, Thurlow, Florin, and Greene are concerned with creating rules including conditions and actions implemented in an application.
	The combination of Thurlow, Florin, and Greene fails to expressly teach:
	the first and the second rule being applied by an application accessible to multiple tenants, 
the first rule being applied by the application to effect a tenant-specific modification to a first data processing functionality of the application, and 
the second rule being applied by the application to effect the tenant-specific modification to a second data processing functionality of the application.
Pearl teaches:
the first and the second rule being applied by an application accessible to multiple tenants (see Paragraph 0063 – Pearl teaches this limitation in that the rules configuration engine includes an authentication module to allow administrators to create rules for end users using an application.), 
the first rule being applied by the application to effect a tenant-specific modification to a first data processing functionality of the application (see Paragraph 0066 – Pearl teaches this limitation in that the rules configuration engine includes an automation module (first functionality) through which administrators may set up automated processes when events occur.), and 
the second rule being applied by the application to effect the tenant-specific modification to a second data processing functionality of the application (see Paragraph 0067 – Pearl teaches this .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application, to modify the system, taught in Thurlow and Florin, to include:
the first and the second rule being applied by an application accessible to multiple tenants, 
the first rule being applied by the application to effect a tenant-specific modification to a first data processing functionality of the application, and 
the second rule being applied by the application to effect the tenant-specific modification to a second data processing functionality of the application.
 for the purpose of allowing users to implement project, task, and work flow management in collaboration environments (see Paragraph 0002). Further, Thurlow, Florin, Greene, and Pearl are all concerned with allowing a user to define and implement rules.

Claim 2:
The combination of T Thurlow, Florin, Greene, and Pearl teaches the system of claim 1, wherein the application of the first rule returns a Boolean value determined based at least on the evaluation of the one or more parameters of the first rule (see Column 10, Lines 4-8 – Thurlow discloses this limitation in that the machine readable form of a rule includes a Boolean expression that represents the natural language rule’s condition and exception clauses. Also see Column 9, Lines 44-45 – Thurlow further discloses that all conditions must be met (in other words, the Boolean expression must be true) for the rule to execute.).  



Claim 3:
The combination of Thurlow, Florin, Greene, and Pearl teaches the system of claim 1, wherein the first selection of inputs (see Column 9, Lines 39-41 – Thurlow discloses this limitation in that “conditions” are the criteria that are available to the user for making new rules. Figure 6 further illustrates that the conditions display area displays the conditions that are available to the user (Column 11, Lines 23-25).) and the second selection of inputs (see Column 11, Lines 62-64 – Thurlow discloses this imitation in that the Rules Wizard allows the user to select a variable (parameter) value from available objects, such as an address list.) are determined based at least on the first rule scenario (see Column 9, Lines 14-20 – Thurlow further discloses that the processing rules in this embodiment are user-defined instructions for managing incoming and outgoing electronic messages in the Outlook 97 system (the rule scenario). The conditions displayed in Figures 6a-6c are related to managing electronic messages.), and wherein the first selection of inputs and the second selection of inputs exclude impermissible data objects that are not permitted to be affected by the application of the first rule (see Column 2, Lines 1-9 – Thurlow discloses this limitation in that at each step, the available rules components are displayed to the user as natural language phrases.).  

Claim 4:
The combination of Thurlow, Florin, Greene, and Pearl teaches the system of claim 1, wherein the third user interface further provides, to the client, a third selection of inputs for defining an action that is triggered based at least on the evaluation of the one or more parameters of the first rule (see Figures 7a-7c – Thurlow discloses this limitation in that once the conditions are selected, a list of checkboxes associated with actions are presented to the user for selection. Also see Column 9, Lines 44-45 – Thurlow further discloses that all conditions must be met for the rule to execute.).  

Claim 5:
The combination of Thurlow, Florin, Greene, and Pearl teaches the system of claim 4, wherein the third selection of inputs is determined based at least on the first rule scenario and/or the first selection of inputs, and wherein the third selection of inputs excludes impermissible actions that are not permitted to be performed on the at least one data object corresponding to the one or more parameters of the first rule (see Column 12, Lines 44-50 – Thurlow discloses this limitation in that as illustrated in Figures 7a-7c, the user works through the process of selecting from available actions. The actions display area displays the actions that are available to the user. Also see Column 9, Lines 14-20 – Thurlow further discloses that the processing rules in this embodiment are user-defined instructions for managing incoming and outgoing electronic messages in the Outlook 97 system (the rule scenario). The actions displayed in Figures 7a-7c are related to managing electronic messages.).  

Claim 6:
The combination of Thurlow, Florin, Greene, and Pearl teaches the system of claim 5, wherein the impermissible actions are determined based on restrictions on a reading of values and/or a writing of values from the at least one data object corresponding to the one or more parameters of the first rule (see Column 13, Lines 7-17 – Thurlow discloses this limitation in that when a word in the action (“designated”) is underlined, the variable must be defined by the user. The action variable is limited to those objects to which the user has available access, i.e., the available address list or available message folder.).  

Claim 7:
The combination of Thurlow, Florin, and Greene teaches the system of claim 1, wherein the application of the rule modifies the first data processing functionality of the application in accordance with a use case associated with the client device (see Column 9, Lines 14-20 – Thurlow discloses this limitation in that the processing rules in this embodiment are user-defined instructions for managing incoming and outgoing electronic messages in the Outlook 97 system.).  

Claim 9:
As indicated in the above rejection, the combination of Thurlow, Florin, Greene, and Pearl teaches every limitation of claim 1. The combination fails to expressly teach wherein the application comprises a cloud-based service, and wherein the client device accesses the first data processing functionality and/or the second data processing functionality of the application remotely.  
Pearl teaches wherein the application comprises a cloud-based service, and wherein the client device accesses the first data processing functionality and/or the second data processing functionality of the application remotely (see Paragraph 0019 – Pearl teaches this limitation in that the user interfaces for configuring event-based automation in a cloud-based collaboration environment allows

Claims 11-17 and 19:
Claims 11-17 and 19 are the method claims that correspond to the method performed by the system of claims 1-7 and 9. Therefore, claims 11-17 and 19 are rejected for the same reasons as claims 1-7 and 9 as being taught by the combination of Thurlow, Florin, Greene, and Pearl.  

Claim 20:
Claim 20 is the media claim that corresponds to the system of claim 1. Thurlow further discloses that the disclosed invention can be delivered via associated computer-readable media (see Column 4, Lines 19-24). Therefore, claim 20 is rejected for the same reason as claim 1 as being taught by the combination of Thurlow, Florin, Greene, and Pearl.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thurlow, Florin, Greene,and Pearl in view of Nallapaty et al., U.S. Patent Publication Number 2009/0089132 A1.

Claim 21:
As indicated in the above rejection, the combination of Thurlow, Florin, Greene, and Pearl teaches every limitation of claim 1. The combination fails to expressly teach wherein the first data processing functionality and the second data processing functionality each comprise a different one of a payroll, time and attendance management, recruiting and onboarding, learning and development, performance and compensation, and workforce planning.  
Nallapaty teaches wherein the first data processing functionality and the second data processing functionality each comprise a different one of a payroll, time and attendance management, recruiting and onboarding, learning and development, performance and compensation, and workforce planning (see Figure 9 and Paragraph 0064 – Nallapaty teaches this limitation in that a user may create a new rule using the Add Rule screen (see Figure 9). The types of rules may be selected from Status Progression, Paid Time Off, Company Benefits, UPHW and Time and Attendance by clicking an associated radio button).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application, to modify the system, taught in Thurlow, Florin, and Greene, to include wherein the first data processing functionality and the second data processing functionality each comprise a different one of a payroll, time and attendance management, recruiting and onboarding, learning and development, performance and compensation, and workforce planning for the purpose of allowing users to implement project, task, and work flow management in collaboration environments .

Response to Arguments
	Applicant’s arguments regarding the rejection of claims 1-7, 9, 11-17, and 19-21 under 35 U.S.C. 103 have been considered but are moot in light of the above rejection under the combination of Thurlow, Florin, Greene, and Pearl et al., U.S. Patent Number 2018/0102048 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143